 



Exhibit 10.2
RESTRICTED STOCK UNIT AWARD AGREEMENT
pursuant to the
CLEARWIRE CORPORATION
2007 STOCK COMPENSATION PLAN
* * * * *
Participant:
Grant Date:
Number of Restricted Stock Units granted:
* * * * *
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Clearwire
Corporation, a company organized in the State of Delaware (the “Company”), and
the Participant specified above, pursuant to the Clearwire Corporation 2007
Stock Compensation Plan as in effect and as amended from time to time (the
“Plan”); and
          WHEREAS, it has been determined under the Plan that it would be in the
best interests of the Company to grant the Restricted Stock Units (“RSUs”)
provided herein to the Participant.
          NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
     1. Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan. The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content. In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
     2. Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by Section 9 of the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any

 



--------------------------------------------------------------------------------



 



reason. The Participant shall not have the rights of a stockholder in respect of
the Shares underlying this Award until such Shares are delivered to the
Participant in accordance with Section 4.
     3. Vesting.
          3.1. The RSUs subject to this grant shall become vested as to 25% on
each of the first four anniversaries of the Grant Date specified above, provided
the Participant is then employed by the Company and/or one of its Subsidiaries
or Affiliates.
          3.2. If the Participant’s employment with the Company and/or its
Subsidiaries or Affiliates terminates for any reason prior to the vesting of all
or any portion of the RSUs awarded under this Agreement, such unvested portion
of the RSUs shall immediately be cancelled and the Participant (and the
Participant’s estate, designated beneficiary or other legal representative)
shall forfeit any rights or interests in and with respect to any such RSUs. The
Committee, in its sole discretion, may determine, prior to or within ninety
(90) days after the date of any such termination (including any termination due
to death, disability or retirement), that all or a portion of any the
Participant’s unvested RSUs shall not be so cancelled and forfeited.
          3.3 If the Participant’s employer ceases to be an Affiliate or
Subsidiary of the Company, that event shall be deemed to constitute a
termination of employment under Section 3.2 above.
     4. Delivery of Common Stock. Subject to the terms of the Plan, if the RSUs
awarded by this Agreement become vested, the Company shall promptly distribute
to the Participant the number of Shares equal to the number of RSUs that so
vested; provided that the Company may defer distribution of Shares to a date the
Participant is not subject to any Company “blackout” policy or other trading
restriction imposed by the Company; provided, further, that any distribution of
Shares shall in any event be made by the date that is 2-1/2 months from the end
of the calendar year in which the applicable RSUs vested. In connection with the
delivery of the Shares pursuant to this Agreement, the Participant agrees to
execute any documents reasonably requested by the Company.
     5. Dividends and Other Distributions. Participants holding RSUs shall be
entitled to receive all dividends and other distributions paid with respect to
such Shares, provided that any such dividends or other distributions will be
subject to same vesting requirements as the underlying RSUs and shall be paid at
the time the Shares are delivered pursuant to Section 4. If any dividends or
distributions are paid in Shares, the Shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid.
     6. Withholding. The Participant shall be required to pay the Company an
amount of cash necessary to satisfy any withholding or other tax due from the
Company with respect to any RSUs. Alternatively, the Company may, but shall not
be required to, withhold from any other payment due to the Participant,
including a number of otherwise deliverable Shares with an

2



--------------------------------------------------------------------------------



 



aggregate Fair Market Value equal to the minimum amount required to be withheld,
in connection with the distribution of Shares underlying the RSUs granted
hereunder.
     7. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
     8. Acknowledgment of Employee. The award of this RSU does not entitle
Participant to any benefit other than that granted under this Plan. Any benefits
granted under this Plan are not part of the Participant’s ordinary salary, and
shall not be considered as part of such salary in the event of severance,
redundancy or resignation. Participant understands and accepts that the benefits
granted under the Plan are entirely at the grace and discretion of the Company
and that the Company retains the right to amend or terminate the Plan at any
time, at their sole discretion and without notice.
     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
     10. Notices. Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
          10.1. If such notice is to the Company, to the attention of the
Secretary of Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
          10.2. If such notice is to the Participant, at his or her address as
shown on the Company’s records, or at such other address as the Participant, by
notice to the Company, shall designate in writing from time to time.
     11. Compliance with Laws. The issuance of the RSUs and Shares pursuant to
this Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933,
the Exchange Act and the respective rules and regulations promulgated
thereunder), any relevant provision of gaming laws or regulations including any
registration, approval or action thereunder, and any other law or regulation
applicable thereto. The Company shall not be obligated to issue any of the RSUs
or Shares pursuant to this Agreement if such issuance would violate any such
requirements.

3



--------------------------------------------------------------------------------



 



     12. Binding Agreement; Assignment. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign any part of this
Agreement without the prior express written consent of the Company.
     12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
     13. Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
     14. Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.
     15. Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Participant has hereunto set
his hand, all as of the Grant Date specified above.

                      CLEARWIRE CORPORATION    
 
               
 
  By:                            
 
      Name:        
 
         
 
     
 
      Title:        
 
         
 
   
 
               
 
                              [Executive]    

4